DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27, 28 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims depend on claim 25, which ultimately depend on claim 18. Claim 18 requires all the particles in the suspension, including the metal oxide and the inorganic oxide, to have a particle size average between 0.5 micron to 500 microns. However, claims 27 and 35 require the particle size average of the metal oxide to be less than 100 nm, which is outside of the claimed range. Claim 28 requires the particle size average of the inorganic oxide to be from 0.05 microns to 200 microns, which also falls outside of the claimed range. As such, these claims fail to further limit claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-26, 29-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stuecker et al. (US 7,527,671).
Regarding claims 18, 21-22, 25-26, 29-34 and 36, Stuecker teaches a method of making a three-dimensional lattice structure to be used as a filter for burning particulates from a gas stream. Abstract. The method uses the robocasting technique, which reads on the prefabricated limitation. See p3 of instant specification as filed; also see Stuecker at col 4. The robocasting process includes the steps of preparing a highly concentrated suspension including ceramic powder and water. Col 4. The suspension can also include catalytically active metals, such as Cu and Mo. Col 5-6 (“a catalyst … can be incorporated into the lattice structure or onto the surfaces).  In one embodiment, a lattice included zirconia and a metal. Col 6. The result of the suspension is then written, in a layer-wise fashion, in a similar way as “icing” is deposited on a cake, to form a 3D object. Col 4. The lattices are similar to that of precisely stacked “Lincoln Logs.” Id.; see figures. The 3D object is dried. Col 4.  Stuecker does not use an organic binder; however, the suspension includes alumina, which is a known inorganic binder (see col 4 of Yan (US 7,465,690) as evidence to support this conclusion), and teaches that the porosity of the 
Stuecker is silent on the particle size of the particles in the suspension. However, Stuecker teaches that the particle size of the particles are a result-effective variable in that it effects the characteristics of the flow stream. Col 4. As such, determining the optimum or workable ranges of the particle size of the particles in the suspension is obvious as routine experimentation. See MPEP 2144.05 (B). 
Stuecker is silent regarding the claimed crushing strength; however, since the 3D object of the prior art is substantially similar to the claimed monolith, one of ordinary skill in the art would have expected to have the same or substantially the same property. 
Regarding claims 19 and 20, Stuecker teaches an embodiment where the filter (i.e., the 3D lattice) has a geometric element (i.e., the claimed filters which are extruded using an icing-like process) of less than 1 mm (i.e., 725 microns).  Example 1. 
Regarding claims 23-24, Stucker teaches a structure where at least 50% of the stacking patterns are parallel to each other (see figures) and are separated with a space of at least 50 microns. Example 1 and claim 7.
Claims 27, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stuecker et al. (US 7,527,671) in view of Yan (US 7,465,690). 
Regarding claims 27 and 35, Stuecker is silent on the particle size of the particles of the metal oxide in the suspension. However, Stuecker teaches that the particle size of the particles are a result-effective variable in that it effects the characteristics of the flow stream. Col 4. As such, determining the optimum or workable ranges of the particle size 
Still, Stuecker is silent with regards to the metal oxide being nickel oxide. Yan teaches a method for making catalyzed particulate filters. Summary section. The catalyst composition comprises a noble metal component, a promoter oxide component, and a refractory inorganic oxide component. Detailed Description section. The promoter can be nickel oxide, and is used in the amount of 0.5 wt. % to 95 wt. % of total weight of the catalyst composition. See Col 3. Yan teaches that the promoter “facilitate[s] the oxidation of particulate matter by the noble metal.” Col 3. As such, it would have been obvious to modify the teachings of Stuecker by including nickel oxide as a promoter in the amount of 0.5 wt. % to 95 wt. % of total weight of the catalyst composition to facilitate the oxidation of particulate matter.
Regarding claim 28, Stuecker is silent on silica being the inorganic oxide support. Yan teaches that the support can be alumina or silica-doped alumina. Col 3-4. As such, Yan recognizes that alumina and a silica-doped alumina are functionally equivalent as inorganic support material. Thus, it would have been obvious to one of ordinary skill in the art to substitute Stuecker’s alumina with Yan’s silica-doped alumina as its been held that substitution of equivalents requires no express motivation (see MPEP 2144.06.II.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736